Citation Nr: 0005542	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia




THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30 of Title 38, United States Code.





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran had two periods of honorable active service.  He 
served in the Navy from August 23, 1973, to October 26, 1985, 
and he served in the Coast Guard from November 18, 1985, to 
September 30, 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 RO decision which denied the 
veteran's claim for Chapter 30 educational assistance 
benefits based on his failure to meet basic eligibility 
requirements.  In May 1996, the Board remanded the veteran's 
case to the RO for further development.  


FINDINGS OF FACT

1.  The veteran did not first enter on active duty after June 
30, 1985.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran was on active duty during the entire period 
extending from October 19, 1984, to July 1, 1985.

4.  After June 30, 1985, the veteran did not serve at least 
three years of continuous active duty, and he was not 
discharged or released from active duty because of a service-
connected disability, a preexisting medical condition not 
characterized as a service-connected disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30 of Title 38, United States Code.  38 U.S.C.A. §§ 3011, 
3018A, 3018B, 5107 (West 1991); 38 C.F.R. §§ 21.7020, 21.7044 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had two periods of honorable active service.  He 
served in the Navy from August 23, 1973, to October 26, 1985, 
and he served in the Coast Guard from November 18, 1985, to 
September 30, 1993.

In July 1985, while still in the Navy, the veteran wrote a 
letter to the Coast Guard, indicating that he was requesting 
enlistment as he wanted to work within the navigation, 
communication, and law enforcement field.  

A form, dated on September 26, 1985, entitled Enlistment 
Authorization or Rejection, shows that the veteran was 
authorized (provided he was otherwise qualified) for 
enlistment into the Coast Guard for a period of 60 days.

In January 1988, the veteran signed a statement indicating 
that he understood that if he retired or left the service 
prior to June 30, 1988, he would forfeit significant 
education benefits.  It was also noted that if he left 
service prior to June 30, 1988, he would not be able to 
convert the remaining months of his Vietnam Era G.I. Bill (as 
of December 31, 1989) to the Montgomery G.I. Bill (also known 
as Chapter 30 benefits).

In October 1988, the veteran filed an application for Chapter 
34 educational benefits.  In the application, he indicated he 
had completed schooling until the 10th grade and had received 
his general equivalency degree (G.E.D.).  

In October 1993, the veteran filed an application for Chapter 
30 educational benefits.  In the application, he indicated 
that he had completed schooling until the 11th grade and had 
received his GED.  

A December 1993 VA Form 22-8945 entitled "Education Award" 
reflects that the veteran had 36 months of remaining Chapter 
34 eligibility.

In December 1993, the RO denied the veteran's claim for 
Chapter 30 educational benefits.

In his notice of disagreement with the December 1993 RO 
decision, the veteran said it was unfair that he was being 
denied educational benefits as he had served his country for 
a total of 20 years.  He appeared to indicate that, had it 
been possible, he would have enlisted in the Coast Guard 
immediately after his Navy discharge.  He said he was not 
aware that by switching from the Navy to the Coast Guard that 
he would forfeit future educational benefits. 

In his February 1994 substantive appeal (VA Form 9), the 
veteran again indicated that he was not aware that by 
switching from the Navy to the Coast Guard that he would lose 
his educational benefits.  He said he was repeatedly told 
that his educational benefits would be converted.

II.  Legal Analysis

The veteran essentially contends that he is entitled to 
educational assistance benefits under Chapter 30 of Title 38, 
United States Code as he retired with a total of twenty years 
of active military service.  After his discharge from the 
Navy, he said, he wanted to immediately enlist in the Coast 
Guard but was not permitted to do so.  Further, he asserts 
that he was told by service personnel that his educational 
benefits would be protected when he separated from the Navy 
and entered the Coast Guard.

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or if he was eligible 
for an educational assistance allowance under Chapter 34 as 
of December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. 
§ 21.7040.  In the instant case, the veteran did not first 
enter active duty after June 30, 1985, rather, he first 
entered active duty in August 1973.  Therefore, he does not 
qualify for Chapter 30 educational assistance benefits under 
38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  Here, an Education Award (VA Form 22-8945) 
on file shows that the veteran did indeed have remaining 
Chapter 34 eligibility as of December 31, 1989.

The law provides that certain individuals with Chapter 34 
eligibility, like the veteran, may establish eligibility for 
educational assistance under Chapter 30, if all of the 
following six requirements are met:  1) the individual must 
have established eligibility for educational assistance under 
Chapter 34;  2) as of December 31, 1989, the individual must 
have Chapter 34 entitlement remaining;  3) the individual 
must complete the requirements of a secondary school diploma 
before January 1, 1990, or successfully complete the 
equivalent of 12 semester hours in a program leading to a 
standard college degree, which may be done at any time;  4) 
after June 30, 1985, the individual must have served at least 
three years of continuous active duty in the Armed Forces, or 
must be discharged or released from active duty for  (a)  a 
service-connected disability, (b)  for a medical condition 
which preexisted service on active duty and which VA 
determines is not service-connected, (c)  for hardship, (d)  
for convenience of the Government if the individual completed 
at least 30 months of active duty after June 30, 1985, (e)  
involuntarily for convenience of the Government as a result 
of reduction in force, or (f)  for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty, as 
determined by the Secretary of each military department 
concerned;  5) upon completion of the requisite active duty 
service, the individual must continue on active duty, be 
discharged from active duty with an honorable discharge, be 
released after service on active duty characterized by the 
Secretary concerned as honorable service, or be released from 
active duty for further service in a reserve component; and  
6) the individual must have been on active duty at any time 
between October 19, 1984, and July 1, 1985, and continued on 
active duty without a break in service.  38 U.S.C.A. § 3011; 
38 C.F.R. § 21.7044. 

Applying the law to the facts of this case, the veteran meets 
the first two requirements for establishing eligibility for 
Chapter 30 benefits in that he had remaining months of 
Chapter 34 benefits as of December 31, 1989.  As noted in the 
factual background, an Education Award on file shows that he 
had 36 months of remaining Chapter 34 eligibility as of 
December 31, 1989.  38 C.F.R. § 21.7044(a)(1) and (2).  The 
veteran meets the third requirement as he received his GED, 
before January 1, 1990; evidence of this is his 1988 
application for Chapter 34 benefits in which he indicated he 
had previously received his G.E.D.  38 C.F.R. 
§ 21.7044(a)(3).  The veteran meets the fifth requirement as 
he continued on active duty after having the requisite active 
duty service and was subsequently honorably discharged.  
38 C.F.R. § 21.7044(a)(5).  The veteran also meets the sixth 
requirement as he was on active duty during the entire period 
commencing on October 19, 1984, and ending on July 1, 1985.  
38 C.F.R. § 21.7044(a)(6).

The veteran does not, however, meet the fourth requirement 
which requires an individual to have served at least three 
years of continuous active duty in the Armed Forces after 
June 30, 1985.  38 C.F.R. § 21.7044(a)(4)(i).  In this regard 
it is noted that as of June 30, 1985, he was serving on 
active duty in the Navy.  However, on October 26, 1985, he 
was discharged from the Navy.  There is no evidence which 
shows that he was discharged or released from active duty in 
the Navy because of a service-connected disability, a 
preexisting medical condition not characterized as a service-
connected disability, for hardship, for convenience of the 
Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  38 C.F.R. 
§ 21.7044(a)(4)(ii).  Rather, the record reflects that the 
veteran sought a discharge from the Navy and enlistment in 
the Coast Guard so that he could pursue his career goal of 
being within the field of navigation, communication, and law 
enforcement. 

Statutory provisions distinguish between "continuing on 
active duty without a break in service" during the period 
beginning on October 19, 1984, and ending July 1, 1985, from 
the requirement of three years of "continuous active duty" 
after June 30, 1985.  The former is required to satisfy 
38 U.S.C.A. § 3011(a)(1)(B) and 38 C.F.R. § 21.7044(a)(6), 
and the latter is required to satisfy 38 U.S.C.A. 
§ 3011(a)(1)(B)(i) and 38 C.F.R. § 21.7044(a)(4).  The 
veteran satisfies 38 U.S.C.A. § 3011(a)(1)(B) and 38 C.F.R. 
§ 21.7044(a)(6) in that he served on active duty during the 
entire period commencing on October 19, 1984, and ending on 
July 1, 1985.  Therefore, the pertinent question is whether 
the veteran's active duty in the Navy from August 23, 1973, 
to October 26, 1985, and active duty in the Coast Guard from 
November 18, 1985, to September 30, 1993, constitutes at 
least three years of "continuous active duty" after June 30, 
1985.  "Continuous active duty" means active duty without 
interruption.  An interruption will only be found when an 
individual receives a complete separation from active duty.  
38 C.F.R. § 21.7020(a)(6).  Examples of service breaks that 
do not constitute interruptions are listed under 38 C.F.R. 
§ 21.7020(a)(6)(ii)-(vi) and include stints at civilian 
educational institutions and service academies, among other 
things.  Inasmuch as none of the listed examples are in any 
way applicable to the veteran's claim, it must be determined 
that the veteran's October 1985 separation from the Navy 
constitutes an interruption of active duty, and that his two 
periods of active duty in the Navy and Coast Guard do not 
constitute "continuous active duty" such as to satisfy the 
basic Chapter 30 eligibility requirement of three years of 
continuous active duty after June 30, 1985.  

While not specifically argued by the veteran, it could be 
argued that he is eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3011(a)(1)(B)(i), because he served on active duty 
continuously for three years at some point after June 30, 
1985.  Specifically, he served his second period of active 
duty from November 1985 to September 1993, which is more than 
3 years after June 30, 1985.  In this regard it should be 
noted that the provisions of 38 U.S.C.A. § 3011(a)(1)(B)(i), 
when read with 38 C.F.R. § 3011(a)(1)(B), require active 
service at any time during the period October 19, 1984, to 
July 1, 1985, without a break in service and continuous 
active duty for three years after June 30, 1985, or from July 
1, 1985, to June 30, 1988; since the veteran did not have 
such service, his claim must fail.

Notwithstanding any of the aforementioned provisions, an 
individual who was involuntary separated after February 2, 
1991, or who separated pursuant to voluntary separation 
incentives under section 1174a and 1175 of Title 10 may be 
entitled to Chapter 30 benefits under 38 U.S.C.A. §§ 3018A or 
3018B, provided certain criteria are met.  The veteran, in 
this case, was neither discharged involuntarily or pursuant 
to voluntary separation incentives.  In light of the 
foregoing, the veteran is not eligible for Chapter 30 
benefits under 38 U.S.C.A. §§ 3018A, 3018B.

The veteran relates that he was told that he would not 
forfeit any educational benefits when he separated from the 
Navy and enlisted in the Coast Guard.  However, the Court of 
Veterans Appeals (redesignated on March 1, 1999, as the Court 
of Appeals for Veterans Claims) (hereinafter Court) has held 
that even where employees of the Federal Government provide 
inaccurate information regarding entitlement to benefits, 
"the remedy...cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met."  Harvey v. Brown, 6 Vet. App. 416 (1994); see also 
OPM v. Richmond, 496 U.S. 414 (1990) (payment of Government 
benefits must be authorized by statute; therefore, erroneous 
advice by a Government employee cannot be used to estop the 
Government from denying benefits).  

The Board acknowledges and is sympathetic to the arguments 
advanced by the veteran that he had twenty years of service 
on active duty; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific, and the Board is bound by 
them.  Since payment of government benefits must be 
authorized by statute, and pertinent provisions of the 
statute provide that the veteran has not fulfilled basic 
service eligibility criteria, the veteran's assertions that 
his military service should confer Chapter 30 eligibility 
must fail.  Based on the foregoing, the Board finds that the 
veteran has failed to establish that he is eligible for 
educational assistance benefits under Chapter 30.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30 of Title 38, United States 
Code, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

